Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 22



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO.:

  CARLOS BRITO,

               Plaintiff,
  v.


       SVF KENDALL MIAMI, LLC;
       SUBWAY OF KENDALL, LLC;
       STARBUCKS COFFEE COMPANY;
       SERGIO’S RESTAURANT #5, INC;
       GYROVILLE NINE LLC; FIVE STAR
       FRANCHISES 107TH, LLC; CK
       KENDALL MALL, LLC; and ALMAOS
       INVESTMENTS, LLC,

          Defendants.
  ______________________________________/

                                                COMPLAINT

          Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues SVF KENDALL MIAMI, LLC;

  SUBWAY OF KENDALL, LLC; STARBUCKS COFFEE COMPANY; SERGIO’S

  RESTAURANT #5, INC SERGIO’S RESTAURANT #5, INC, GYROVILLE NINE LLC, FIVE

  STAR FRANCHISES 107TH, LLC; CK KENDALL MALL, LLC; and ALMAOS

  INVESTMENTS, LLC (hereinafter “Defendants”), and as grounds alleges:

                                 JURISDICTION, PARTIES. AND VENUE

          1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

          2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

          3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 22



  U.S.C. § 12181, et seq.

         4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, SVF KENDALL MIAMI, LLC, owned and

  operated a commercial retail center 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         6.        At all times material, Defendant, SVF KENDALL MIAMI, LLC, was a foreign

  limited liability company organized under the laws of Delaware with its principal place of business

  in Los Angeles, California.

         7.        At all times material, Defendant, SUBWAY OF KENDALL, LLC, owned and

  operated a commercial restaurant at 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant SUBWAY OF KENDALL, LLC

  holds itself out of the public as “Subway.”

         8.        At all times material, Defendant, SUBWAY OF KENDALL, LLC, was a Florida

  profit corporation organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         9.        At all times material, Defendant, STARBUCKS COFFEE COMPANY owned

  and operated a commercial retail coffee shop at 8851 SW 107th Avenue, Miami, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant STARBUCKS

  COFFEE COMPANY holds itself out to the public as “Starbucks.”
                                                   2
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 22



         10.       At all times material, Defendant, STARBUCKS COFFEE COMPANY, was a

  Foreign Profit Corporation organized under the laws of Washington with its principal place of

  business in Seattle, Washington.

         11.       At all times material, Defendant, SERGIO’S RESTAURANT #5, INC owned and

  operated a retail restaurant at 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant SERGIO’S RESTAURANT #5, INC

  holds itself out to the public as “Sergio’s.”

         12.       At all times material, Defendant, SERGIO’S RESTAURANT #5, INC, was a

  Florida Profit Corporation organized under the laws of Florida with its principal place of business

  in Miami, Florida.

         13.       At all times material, Defendant, GYROVILLE NINE LLC owned and operated

  a commercial shopping center 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant GYROVILLE NINE LLC holds itself

  out to the public as “Gyroville.”

         14.       At all times material, Defendant, GYROVILLE NINE LLC, was a Florida limited

  liability company organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         15.       At all times material, Defendant, FIVE STAR FRANCHISES 107TH, LLC, was

  a Florida limited liability company organized under the laws of Florida with its principal place of

  business in Miami, Florida.

         16.       At all times material, Defendant, FIVE STAR FRANCHISES 107TH, LLC
                                                   3
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 22



  owned and operated a retail restaurant at 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant FIVE STAR FRANCHISES 107TH,

  LLC holds itself out to the public as “Jersey Mike’s.”

         17.      At all times material, Defendant, CK KENDALL MALL, LLC, was a Florida

  limited liability company organized under the laws of Florida with its principal place of business

  in Miami, Florida.

         18.      At all times material, Defendant, CK KENDALL MALL, LLC owned and

  operated a retail restaurant at 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant FIVE STAR FRANCHISES 107TH,

  LLC holds itself out to the public as “Chicken Kitchen.”

         19.      At all times material, Defendant, ALMAOS INVESTMENTS, LLC, was a

  Florida limited liability company organized under the laws of Florida with its principal place of

  business in Miami, Florida.

         20.      At all times material, Defendant, ALMAOS INVESTMENTS, LLC owned and

  operated a retail restaurant at 8851 SW 107th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant ALMAOS INVESTMENTS, LLC

  holds itself out to the public as “Subzero Nitrogen Ice Cream.”

         21.      Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or
                                                  4
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 22



  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         22.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         23.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         24.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         25.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         26.        Defendant, SVF KENDALL MIAMI, LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         27.        The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         28.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about October 6, 2020 and November
                                                    5
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 22



  16, 2020, and encountered multiple violations of the ADA that directly affected his ability to use

  and enjoy the Commercial Property and businesses located therein.             He often visits the

  Commercial Property and businesses located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately three (3) miles

  from his residence, and is near his friends’ residences as well as other businesses and restaurants

  he frequents as a patron. He plans to return to the Commercial Property and the businesses located

  within the Commercial Property within two (2) months of the filing of this Complaint, specifically,

  Plaintiff intends to revisit on _____.

         29.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint, , specifically, Plaintiff intends to revisit on _____.

         30.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         31.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at the Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial
                                                    6
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 22



  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         32.       Defendants, SVF KENDALL MIAMI, LLC; SUBWAY OF KENDALL, LLC;

  STARBUCKS COFFEE COMPANY; SERGIO’S RESTAURANT #5, INC; GYROVILLE NINE

  LLC; FIVE STAR FRANCHISES 107TH, LLC; CK KENDALL MALL, LLC; and ALMAOS

  INVESTMENTS, LLC, own and/or operate a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants,

  SVF KENDALL MIAMI, LLC; SUBWAY OF KENDALL, LLC; STARBUCKS COFFEE

  COMPANY; SERGIO’S RESTAURANT #5, INC; GYROVILLE NINE LLC; FIVE STAR

  FRANCHISES 107TH, LLC; CK KENDALL MALL, LLC; and ALMAOS INVESTMENTS,

  LLC are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, SVF KENDALL MIAMI, LLC; SUBWAY OF KENDALL,

  LLC; STARBUCKS COFFEE COMPANY; SERGIO’S RESTAURANT #5, INC; GYROVILLE

  NINE LLC, FIVE STAR FRANCHISES 107TH, LLC; CK KENDALL MALL, LLC; and

  ALMAOS INVESTMENTS, LLC, own and operate the Commercial Property Business located

  8851 SW 107th Avenue, Miami, Florida.

         33.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VIII of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination
                                                   7
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 22



  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.


          34.     Defendant, SVF KENDALL MIAMI, LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  VIII.

          35.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VIII of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

          36.     Defendants have discriminated against the individual Plaintiff by denying him


                                                  8
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 22




    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

         COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS, LANDLORD
                         AS TO SVF KENDALL MIAMI, LLC

           37.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 36 above as though fully set forth herein.

           38.       Defendant, SVF KENDALL MIAMI, LLC, has discriminated, and continues to

    discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Commercial Property, include but are not limited to, the following:

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel



                                                     9
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 22



   i.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

        of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ii.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

        Violation: There are inaccessible routes between sections of the facility. These are violations

        of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

        303, 402 and 403, whose resolution is readily achievable.

 iii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

        are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

        violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iv.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

        provided. Violation: A continuous path of travel connecting all essential elements of the

        facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

        206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

                           COUNT II – ADA VIOLATIONS
            AS TO SVF KENDALL MIAMI, LLC AND SUBWAY OF KENDALL, LLC

           39.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1


                                                      10
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 22



    through 36 above as though fully set forth herein.

           40.       Defendants, SVF KENDALL MIAMI, LLC and SUBWAY OF KENDALL,

    LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.



 ii.   The Plaintiff could not use the accessible table due to it being blocked from use. Violation:

       Elements are not readily accessible and usable by persons with disabilities, violating 28 CFR

       36.211, whose resolution is readily achievable.

           B. Public Restrooms

  i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section



                                                    11
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 12 of 22



       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                          COUNT III – ADA VIOLATIONS
         AS TO SVF KENDALL MIAMI, LLC AND STARBUCKS COFFEE COMPANY

           41.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 36 above as though fully set forth herein.

           42.       Defendants, SVF KENDALL MIAMI, LLC and STARBUCKS COFFEE

    COMPANY, have discriminated, and continue to discriminate, against Plaintiff in violation of the

    ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993,

    if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Public Restrooms

  i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

                         COUNT IV – ADA VIOLATIONS
         AS TO SVF KENDALL MIAMI, LLC AND SERGIO’S RESTAURANT #5, INC

           43.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

                                                     12
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 13 of 22



    through 36 above as though fully set forth herein.

           44.       Defendants, SVF KENDALL MIAMI, LLC and SERGIO’S RESTAURANT #5,

    INC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

           B. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes
                                                    13
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 14 of 22



          are not fully wrapped or maintained outside the accessible toilet compartment violating Section

          4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not use the accessible toilet compartment without assistance, as the required

          maneuvering clearance is not provided. Violation: The accessible toilet compartment does not

          provide the required latch side clearance at the door violating Sections 4.13.6 and 4.17.5 of the

          ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                                  COUNT V – ADA VIOLATIONS
                    AS TO SVF KENDALL MIAMI, LLC AND GYROVILLE NINE LLC

              45.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 36 above as though fully set forth herein.

              46.      Defendants, SVF KENDALL MIAMI, LLC and GYROVILLE NINE LLC, have

       discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,


                                                       14
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 15 of 22



    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms

  i.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser is not mounted in accordance with

       Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                        COUNT VI – ADA VIOLATIONS
    AS TO SVF KENDALL MIAMI, LLC AND FIVE STAR FRANCHISES 107TH, LLC

           47.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 36 above as though fully set forth herein.

           48.       Defendants, SVF KENDALL MIAMI, LLC and FIVE STAR FRANCHISES

    107TH, LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the


                                                    15
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 16 of 22



    ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993,

    if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.



 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                           COUNT VII – ADA VIOLATIONS
             AS TO SVF KENDALL MIAMI, LLC AND CK KENDALL MALL, LLC

           49.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 36 above as though fully set forth herein.

           50.       Defendants, SVF KENDALL MIAMI, LLC and CK KENDALL MALL, LLC,

    have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:


                                                    16
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 17 of 22



           A. Public Restrooms

   i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance was not provided due to objects on the floor. Violation: The restroom door does not

        provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

        of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                          COUNT VIII – ADA VIOLATIONS
           AS TO SVF KENDALL MIAMI, LLC AND ALMAOS INVESTMENTS, LLC

           51.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1


                                                    17
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 18 of 22



    through 36 above as though fully set forth herein.

           52.       Defendants, SVF KENDALL MIAMI, LLC and ALMAOS INVESTMENTS,

    LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms

  i.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

           53.       The discriminatory violations described in Counts I through VIII are not an

    exclusive list of the Defendants’ ADA violations.         Plaintiff requests an inspection of the
                                                    18
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 19 of 22



   Defendants’ places of public accommodation in order to photograph and measure all of the

   discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

   timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

   by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

   ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

   Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

   with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

   the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          54.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          55.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.              Furthermore, Defendants continue to
                                                      19
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 20 of 22



   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          56.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          57.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          58.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          59.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
                                                     20
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 21 of 22



   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 8851 SW 107th Avenue,

   Miami, Florida , the exterior areas, and the common exterior areas of the Commercial Property

   and businesses located within the Commercial Property, to make those facilities readily accessible

   and useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: November 20, 2020
                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court

                                                    21
Case 1:20-cv-24801-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 22 of 22



                                      Miami, Florida 33155
                                      Telephone: (305) 553-3464
                                      Facsimile: (305) 553-3031
                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                                          aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        22
